DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 03/14/2022 has been acknowledged. Claims 1-17 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Species 4 (figures 5A, 5B) in the reply filed on 03/14/2022 is acknowledged.
2.	Claims 1-12 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Species 1-3 and 5-14. Election was made without traverse in the reply filed on 03/14/2022.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (U.S. Patent No. 9,970,175).
As per claim 13, Oliver et al. teaches a fixed-tilt solar array system (anchor pier; abstract; it is understood that the anchor pier is capable of functioning as a fixed-tilt solar array system) comprising: a screw anchor (shaft 30); a hinge cap (connector 32), 
Oliver et al. fails to disclose a plurality of screw anchors and hinge caps. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the anchor assembly to have a plurality of screw anchors and hinge caps, since such a modification would have only involved a mere duplication of parts. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of screw anchors and hinge caps, in order to provide a greater breadth of support to the structure at different points and sides of the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633       

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635